Name: Council Regulation (EEC) No 1798/86 of 9 June 1986 opening, allocating and providing for the administration of a Community tariff quota for certain magnesium grades falling within subheading ex 77.01 A of the Common Customs Tariff
 Type: Regulation
 Subject Matter: iron, steel and other metal industries;  tariff policy
 Date Published: nan

 No L 157/2 Official Journal of the European Communities 12. 6 . 86 COUNCIL REGULATION (EEC) No 1798/86 of 9 June 1986 opening, allocating and providing for the administration of a Community tariff quota for certain magnesium grades falling within subheading ex 77.01 A of the Common Customs Tariff purity of not less than 99,95 %, in the form of billets containing by weight not more than 0,015 % of iron, not more than 0,002 % of nickel, not more than 0,005 % of lead and not more than 0,006 % of manganese, falling within subheading ex 77.01 A of the Common Customs Tariff, for use in the manufacture of raspings for the nuclear fuel industry, shall be totally suspended within the limit of a Community tariff quota of 300 tonnes . 2 . Within the limit of this tariff quota, Spain and Portugal shall apply customs duties calculated in ac ­ cordance with the relevant provisions laid down by the Act of Accession . 3 . Control of the use of the products for their specifi ­ cally determined purpose shall be carried out pursuant to the relevant Community provisions . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Whereas production in the Community of certain extra pure grades of magnesium intended for use in the nuclear industry, falling within subheading ex 77.01 A of the Common Customs Tariff, is currently unable to meet the specific requirements of the user industries in the Community ; whereas, consequently, Community supplies of products of this type currently depend on imports from third countries ; whereas the Community requirements for the product in question should be met immediately on the most favourable terms ; whereas a nil duty Community tariff quota should therefore be opened within the limits of an appropriate amount and for a period until 31 December 1986 ; whereas, in order not to jeopardize the balance of the market for this product, the volume of the Community tariff quota should be fixed at 300 tonnes ; Whereas it is necessary, in particular, to ensure to all Community importers equal and uninterrupted access to the abovementioned quota and uninterrupted application of the rates laid down for that quota to all imports of the products concerned into all Member States until the quota has been used up ; whereas, however, since the quota is to cover requirements which cannot be determined with sufficient accuracy, it seems possible to avoid allocating it among the Member States, without prejudice to the drawing against the quota volume of such quantities as they may need, under conditions and according to a procedure to be specified ; whereas this method of man ­ agement requires close cooperation between the Member States and the Commission and the latter must in parti ­ cular be able to monitor the rate at which the quota is used up and inform the Member States thereof ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, all transactions concerning the admi ­ nistration of shares allocated to that economic union may be carried out by any one of its members, Article 2 1 . If an importer notifies an imminent importation of the product in question in a Member State and requests the benefit of the quota, the Member State concerned shall inform the Commission and draw an amount corres ­ ponding to these requirements to the extent that the available balance of the reserve permits this . 2 . The shares drawn pursuant to paragraph 1 shall be valid until the end of the quota period . Article 3 1 . Member States shall take all appropriate measures to ensure that their drawings pursuant to Article 2 ( 1 ) are carried out in such a way that imports may be charged without interruption against their accumulated shares of the Community quota. 2 . Each Member State shall ensure that importers of the said goods have access to the quota so long as the residual balance of the quota volume allows this . 3 . Member States shall charge imports of the said goods against their drawings as and when the goods are entered for free circulation . HAS ADOPTED THIS REGULATION : Article 1 1 . From 1 July to 31 December 1986, the Common Customs Tariff duty for unwrought magnesium, having a 12 . 6 . 86 Official Journal of the European Communities No L 157/3 4. The extent to which the quota has been used up shall be determined on the basis of the imports charged in accordance with paragraph 3 . Article 4 At the request of the Commission , Member States shall inform it of imports actually charged against the quota . Article 5 The Member States and the Commission shall collaborate closely in order to ensure that this Regulation is complied with . Article 6 This Regulation shall enter into force on 1 July 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 9 June 1986 . For the Council The President G.M.V. van AARDENNE